UNITED STATES DEPARTMENT OF EDUCATION
z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

J U L 2 2 2004

∎

This letter is in response to your electronic mail requesting a written response to whether
local educational agencies (LEAs) may use federal IDEA [Individuals with Disabilities
Education Act] dollars to pay the salary of a reading intervention specialist (who may or
may not be certified in special education) to provide direct instruction to students with
disabilities . Whether the service the reading intervention specialist is providing is
covered under Part B of the IDEA is not clear from your correspondence . I encourage
you to speak to officials in your local and State educational agencies about your specific
question .
Under Part B the federal government provides funds to eligible State educational
agencies (SEAS), and through them, to LEAs to assist them in providing special
education and related services to children with disabilities in accordance with the
provisions of the IDEA . Whether an LEA may pay the salary of a reading intervention
specialist, who may or may not meet the State qualifications for employment under Part
B of the IDEA, to provide direct instruction to students with disabilities, depends on the
type of service provided and whether that service is covered under Part B of the IDEA as
special education or a related service . Additionally, LEAs have discretion to determine
how to spend Part B funds depending on the needs of the students with disabilities in
their jurisdiction.
Under the Part B regulations, special education is defined as "specially designed
instruction to meet the unique needs of the child with a disability including (i) instruction
conducted in the classroom, in the home, in hospitals and institutions, and in other
settings and (ii) instruction in physical education ." See 34 CFR §300 .26(a) . A related
service means :
transportation and such developmental, corrective, and other supportive services
as are required to assist a child with a disability to benefit from special education
and includes speech-language pathology and audiology services, psychological
services, physical and occupational therapy, recreation, including therapeutic
recreation, early identification and assessment of disabilities in children,
counseling services, including rehabilitation counseling, orientation and mobility
services, and medical services for diagnostic and evaluation purposes . The term
also includes school health services, social work services in school and parent
counseling and training . See 34 CFR §300 .24(a).
400 MARYLAND AVE ., S.W ., WASHINGTON, D .C . 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 -

Given that your inquiry is determined on a case-by-case basis by the SEA and LEA, I
again encourage you to speak to your local officials about your specific question .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc : Mike Armstrong, Director
Office for Exceptional Children

